LACOMBE, Circuit Judge.
It seems unnecessary to add anything to the discussion of the questions here presented, which will be found in the various decisions in this circuit reported. La Republique Francaise v. Schultz (C. C.) 94 Fed. 500, affirmed 42 C. C. A. 233, 102 Fed. 153; Same v. Saratoga Vichy Springs Co. (C. C.) 99 Fed. 733, Id., 46 C. C. A. 418, 107 Fed. 459. There is no material difference -in the facts. In accordance with the principles laid down in the case last cited, complainant may take an injunction against the further use of the words “Grande Grille,” and against the further use of the words “Vichy Salts,” unless either the word “artificial,” or the words indicating the name of the manufacturers, shall be printed in type as large and as conspicuously displayed as are the words “Vichy Salts.” Complainant is not entitled to recover either damages ■or profits for past sales, and, since neither side has entirely prevailed, decree will not award costs to either.